Case 3:20-cr-01926-JLS Document 57 Filed 05/13/21 PageID.102 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9                     (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,                  CASE NO.: 20CR1926-JLS
11                       Plaintiff,
                                                ORDER GRANTING JOINT MOTION
12         v.                                   TO CONTINUE CHANGE OF PLEA
                                                AND REQUEST FOR IMMEDIATE
13   HANS BAPTIST PANKRAZ                       SENTENCE HEARING
     GRUEBLER,
14
                         Defendant.
15
16
17         For good cause shown and upon joint motion of the parties, IT IS HEREBY
18   ORDERED that the Change of Plea and Request for Immediate Sentence Hearing
19   currently set for May 21, 2021 at 11:00 a.m., be continued to May 28, 2021 at 11:00
20   a.m. It is further ordered that, for the reasons stated in the parties’ motion, time is
21   excluded under the Speedy Trial Act in the interests of justice under 18 U.S.C.
22   §3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
23         IT IS SO ORDERED.
24   Dated: May 12, 2021
25
26
27
28
